Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS & LOCK UP AGREEMENT

This REGISTRATION RIGHTS & LOCK UP AGREEMENT (this “Agreement”), dated as of
September 13, 2012, is made and entered into by and between Mandalay Digital
Group, Inc., a Delaware corporation (“Parent”) and M.D.G. Logia Holdings, Ltd.,
a wholly-owned subsidiary of Parent and a company duly incorporated under the
laws of the State of Israel (collectively, the “Purchaser Group”), and Logia
Group Ltd., a company duly incorporated under the laws of the State of Israel
and LOGIADECK Ltd. (formerly known as S.M.B.P. IGLOO Ltd.), a company duly
incorporated under the laws of the State of Israel (collectively, the “Seller
Group”).

WHEREAS, the Purchaser Group and the Seller Group have entered into a Purchase
Agreement, dated as of August 11, 2012 (the “Purchase Agreement”), pursuant to
which the Seller Group shall receive certain shares of common stock of the
Parent, par value $0.0001 per share, as a portion of the Closing Share Purchase
Consideration, and any additional Share Consideration that may be subsequently
required as part of the Contingent Share Purchase Consideration (collectively,
“Share Consideration”), as set forth in the Purchase Agreement; and

WHEREAS, in order to induce the Seller Group to execute and deliver the Purchase
Agreement, the Purchaser Group has agreed to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), and applicable state securities laws, and in connection with such rights,
the Seller Group has agreed to certain lock-up provisions limiting sales of the
Share Consideration they received and potentially will receive under the
Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Seller Group and the Purchaser
Group hereby agree as follows (capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in Schedule A hereto, and,
if not defined in such Schedule, shall have the meanings assigned to them in the
Purchase Agreement).

Section 1.1 Inclusion on Existing Registration Statement; Piggy Back
Registration.

(a) Parent has filed a registration statement on Form S-1 (SEC file no.
333-182575) with the SEC (the “Pending Registration Statement”) covering
securities unrelated to those to be issued under the Purchase Agreement. The
Purchaser Group will use reasonable efforts to file a post-effective amendment
to the Pending Registration Statement (such post-effective amendment, the
“Initial Registration Statement”) within ninety (90) days after the later of the
Closing or the date such registration statement is declared effective (the
“Filing Date”), and to have the Initial Registration Statement declared
effective within sixty (60) days after the Filing Date (120 days if the SEC
reviews the filing). The Initial Registration Statement will cover the resale of
the Registrable Shares with the SEC for an offering made on a continuous basis
pursuant to Rule 415, or if Rule 415 is not available for offers and sales of
the Registrable Shares,

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

by such other means of distribution of the Registrable Shares as the Purchaser
Group may reasonably specify. If any additional Registrable Shares are issued to
the Seller Group after the Closing, free of escrows or similar claims, then the
Purchaser Group shall (i) use its reasonable efforts to file an additional
post-effective amendment to the Initial Registration Statement (if it is still
effective), substantially in the same manner as for the first post-effective
amendment, within ninety (90) days of its receipt of the written request of the
Seller Group to such effect (the “Subsequent Filing Date”), and (ii) have the
additional post-effective amendment to the Initial Registration Statement
declared effective within sixty (60) days of the Subsequent Filing Date (120
days if the SEC reviews the filing). The Purchaser Group’s obligations under
this Section 1.1(a) shall terminate on the third anniversary of the Closing,
regardless of whether any Registrable Shares have been included on or sold under
any registration statement referred to in this paragraph, and regardless of
whether any additional Registrable Shares may be issued in the future.
Notwithstanding any other provision of this Agreement, the Purchaser Group shall
have no liability under this Section 1.1(a) if the SEC limits the number of
Registrable Shares permitted to be registered on a particular Registration
Statement, and any required cutback of Registrable Shares shall be applied to
the Holders of the Seller Group pro rata in accordance with the number of such
Registrable Shares sought to be included in such Registration Statement relative
to the aggregate amount of all Registrable Shares.

(b) If prior to the third anniversary of the Closing, the Parent shall determine
to register any of its securities for its own account or for the account of any
other Person who is a holder of securities of the same type as the Registrable
Shares, other than (i) a registration relating solely to employee benefit plans,
(ii) a registration relating to the offer and sale of debt securities, (iii) a
registration relating to a corporate reorganization or other Rule 145
transaction, (iv) a registration on any registration form that does not permit
secondary sales, or (v) a registration in connection with the Parent’s uplisting
to any national securities exchange, then the Purchaser Group will promptly give
the Seller Group written notice of the proposed registration. The Purchaser
Group will use commercially reasonable efforts to include in such registration
(and any related qualification under blue sky laws or other compliance) and in
any underwriting involved therein, all or a part of the Seller Group’s
Registrable Shares, as specified in a written request by the Seller Group,
within ten (10) days of the Purchaser Group’s receipt of such written notice,
subject to the conditions set forth below. If the registration which gives rise
to the Purchaser Group notice is for a registered public offering involving an
underwriting, the Purchaser Group shall so advise the Seller Group. In such
event, the Seller Group’s right to registration pursuant to this Section 1.1(b)
shall be conditioned upon the Seller Group’s participation in such underwriting
and the inclusion of its Registrable Shares in the underwriting to the extent
provided herein. All Holders of the Seller Group proposing to distribute their
securities through such underwriting shall (together with the Purchaser Group or
other holders of securities of the Parent with registration rights to
participate therein distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected by the Parent. Notwithstanding any
other provision of this Section 1.1(b), if the underwriters advise the Purchaser
Group that marketing factors require a limitation on the number of shares to be
underwritten, the underwriters may (subject to the limitations set forth below)
limit the number of Registrable Shares to be included in the registration and
underwriting. The Purchaser Group shall so advise all holders of securities
requesting registration, and the number of shares of securities that are
entitled to be included in the registration and underwriting shall be allocated,
as follows: (i) first,

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

to the Parent for securities being sold for its own account; and (ii) second to
(a) Holders of the Seller Group requesting to include Registrable Shares in such
registration statement based on the pro rata percentage of Registrable Shares
held by the Seller Group, and determined on an equitable basis by the Purchaser
Group, and (b) all other Persons who the Purchaser Group determines in its sole
discretion have similar registration rights as the Seller Group. If a Person who
has requested inclusion in such registration as provided above does not agree to
the terms of any such underwriting, such Person shall be excluded therefrom by
written notice from the Parent or the underwriter. Any Registrable Shares or
other securities excluded or withdrawn from such underwriting shall be withdrawn
from such registration, and the Parent may substitute and include any other
shares for the withdrawn shares in the registration. The Parent shall have the
right to terminate or withdraw any registration initiated by it under this
Section 1.1(b) prior to the effectiveness of such registration whether or not
the Seller Group has elected to include securities in such registration.

Section 1.2 Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification, exemption or compliance
pursuant to Section 1.1 shall be borne by the Purchaser Group. All Selling
Expenses relating to the sale of securities registered by or on behalf of the
Seller Group shall be borne by Holders of the Seller Group pro rata based on the
number of securities so registered.

Section 1.3 Certain Actions in Connection with Registration. In the case of the
registration, qualification, exemption or compliance effected by the Parent
pursuant to this Agreement, upon the reasonable request of the Seller Group, the
Purchaser Group shall inform the Seller Group as to the status of such
registration, qualification, exemption and compliance. At its expense the
Purchaser Group shall:

(a) except for such times as the Parent is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, (i) use its
commercially reasonable efforts to keep such registration and any qualification,
exemption or compliance under state securities laws, which the Parent determines
to maintain continuously effective with respect to the Seller Group, and (ii) to
keep the applicable Registration Statement free of any material misstatements or
omissions, until the earlier of (x) the date by which all the Share
Consideration may be sold without restriction under Rule 144, including, without
limitation, any volume and manner of sale restrictions which may be applicable
to affiliates under Rule 144, or (y) the third anniversary of the Closing Date.
The period of time during which the Parent is required hereunder to keep a
Registration Statement effective is referred to herein as the “Registration
Period”;

(b) upon the Seller Group’s written request, promptly furnish to the Seller
Group without charge at least one copy of each Registration Statement and each
post-effective amendment thereto, including financial statements and schedules,
and, if explicitly requested, all exhibits in the form filed with the SEC; and

(c) during the Registration Period and upon the Seller Group’s reasonable
written request, promptly deliver to the Seller Group without charge, as many
copies of each prospectus included in a Registration Statement, and any
amendment or supplement thereto. Parent consents to the use, consistent with the
provisions hereof, of the prospectus, or any amendment

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

or supplement thereto, by the Seller Group in connection with the offering and
sale of the Registrable Shares covered by a prospectus or any amendment or
supplement thereto.

Section 1.4 Cooperation by Seller Group; Suspension of Registration Obligation.

(a) The Seller Group agrees that upon receipt of any notice from the Purchaser
Group of the happening of any event requiring the preparation of a supplement or
amendment to a prospectus relating to Registrable Shares, so that, as thereafter
delivered to the Seller Group, such prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, the
Seller Group will forthwith discontinue disposition of Registrable Shares
pursuant to a Registration Statement and any related prospectus until its
receipt of copies of the supplemented or amended prospectus from the Parent and,
if so directed by the Purchaser Group, the Seller Group shall deliver to the
Parent all copies, other than permanent file copies then in the Seller Group’s
possession, of the prospectus covering such Registrable Shares current at the
time of receipt of such notice.

(b) The Seller Group shall suspend, upon request by the Purchaser Group, any
disposition of Registrable Shares pursuant to any Registration Statement and
prospectus contemplated by Section 1.1 during no more than two (2) periods of no
more than thirty (30) calendar days each during any twelve (12) month period to
the extent that the Board of Directors of the Parent determines in good faith
that the sale of Registrable Shares under any such Registration Statement would
be reasonably likely to cause a violation of the Securities Act or the Exchange
Act.

(c) As a condition to the inclusion of its Registrable Shares, the Seller Group
shall furnish to the Parent such information regarding the Seller Group and any
distribution proposed by the Seller Group as the Parent may reasonably request
in writing, including completing a Registration Statement Questionnaire in the
form as may be provided by the Parent, or as shall be required in connection
with any registration referred to in Section 1.

(d) The Seller Group hereby covenants with the Purchaser Group (i) not to make
any sale of the Registrable Shares without effectively causing the prospectus
delivery requirements under the Securities Act to be satisfied, and (ii) if such
Registrable Shares are to be sold by any method or in any transaction other than
on a national securities exchange or in the over-the-counter market, in
privately negotiated transactions, or in a combination of such methods, to
notify the Parent at least five (5) Business Days prior to the date on which the
Seller Group first offers to sell any such Registrable Shares.

(e) The Seller Group agrees not to take any action with respect to any
distribution deemed to be made pursuant to a Registration Statement which would
constitute a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.

(f) At the end of the Registration Period, the Seller Group shall discontinue
sales of shares pursuant to any Registration Statement upon receipt of notice
from the Purchaser Group of the Parent’s intention to remove from registration
the shares covered by any such Registration Statement which remain unsold, and
the Seller Group shall notify the Purchaser Group of the

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

number of shares registered which remain unsold immediately upon receipt of such
notice from the Purchaser Group.

Section 1.5 Assignment of Registration Rights. The rights to cause the Company
to register Registrable Shares granted to the Holders by the Company under
Section 1 may be assigned by a Holder in connection with a transfer by such
Holder of all or a portion of its Registrable Shares, provided, however, that
such transfer must be made at least ten days prior to the Filing Date and that
(i) such transfer may otherwise be effected in accordance with applicable
securities laws; (ii) such Holder gives prior written notice to the Company at
least ten days prior to the Filing Date; (iii) such transferee is an “accredited
investor” as defined under Regulation D of the Securities Act; and (iv) such
transferee agrees to comply with the terms and provisions of this Agreement, and
such transfer is otherwise in compliance with this Agreement. Except as
specifically permitted by this Section 1.5, the rights of a Holder with respect
to Registrable Shares as set out herein shall not be transferable to any other
Person, and any attempted transfer shall cause all rights of such Holder therein
to be forfeited.

Section 1.6 Waiver. The rights of the Seller Group under any provision of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely) or amended by an instrument in writing signed by the Seller Group.

Section 1.7 Non-US Securities Laws. The Parent shall have no obligation to the
Seller Group, under this Agreement or otherwise, to effect any registration, to
qualify, to comply with or to otherwise enable any sale or disposition, under or
with respect to, the securities laws or stock exchanges of any state, country,
legal system or jurisdiction other than the U.S. securities laws and United
States state securities laws to the extent expressly set forth herein. The
Seller Group represents to the Purchaser Group that they will fully comply, at
their own costs, with all such laws, including Israeli securities and other
laws, in connection with any sale, offer or attempted sale or offer of the
Registrable Shares.

Section 1.8 Amendment of Registration Rights. The terms and provisions of this
Agreement may only be amended with the written consent of the Purchaser Group
and the Holders of the Seller Group holding a majority interest of the
Registrable Shares. Any amendment or waiver effected in accordance with this
Section 1.8 shall be binding upon each Holder of the Seller Group (and any
purported transferees), whether or not they consented.

Section 1.9 Rule 144 Information. With a view to making available the benefits
of certain rules and regulations of the SEC which may at any time permit the
sale of the Registrable Shares to the public without registration, Parent agrees
to use its reasonable best efforts to, until the third anniversary of the
Closing : (i) make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times,
(ii) use its best efforts to file with the SEC in a timely manner all reports
and other documents required of Parent under the Securities Act and the Exchange
Act (at any time it is subject to such reporting requirements), and
(iii) furnish to any Holder forthwith upon request a written statement by Parent
as to its compliance with the reporting requirements of Rule 144 under the
Securities Act a copy of the most recent annual or quarterly report of Parent,
and such other reports and documents of Parent and other information as such
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Holder to sell any such securities without registration.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 2. Lock-Up.

2.1 Transactional Lock-Up. The Seller Group shall not sell or otherwise
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
(including a pledge), of any Share Consideration (or other securities) of the
Parent held by such Holder (other than those included in the registration)
during the one hundred eighty (180) day period following the effective date of
the registration statement of the Parent’s public offering in connection with
uplisting on a national securities exchange filed under the Securities Act (or
such other period as may be requested by the Purchaser Group or an underwriter
to accommodate regulatory restrictions on (i) the publication or other
distribution of research reports and (ii) analyst recommendations and opinions,
including, but not limited to, the restrictions contained in NASD Rule
2711(f)(4) or NYSE Rule 472(f)(4), or any successor provisions or amendments
thereto), provided that all officers and directors of the Parent and holders of
at least one percent (1%) of the Parent’s voting securities are bound by and
have entered into similar agreements. The obligations described in this
Section 2.1 shall not apply to a registration relating solely to employee
benefit plans on Form S-l or Form S-8 or similar forms that may be promulgated
in the future, or a registration relating solely to a transaction on Form S-4 or
similar forms that may be promulgated in the future. The Seller Group agrees to
execute a market standoff agreement with the underwriters in customary form
consistent with the provisions of this Section 2.1.

2.2 Time Based Lock Up. The Seller Group shall not sell or otherwise transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale
(including a pledge), of any Registrable Shares (or other securities) of the
Parent (whether or not included in any registration) until the first anniversary
of the date upon which such shares are required to be actually issued to such
Holder (i.e., with respect to the Share Consideration issued at Closing, the
first anniversary of the Closing, and with respect to any Contingent Share
Purchase Consideration issued after the Closing that date such shares are
required to be actually issued), except only in a merger or similar agreement
approved by the Board of Directors of the Parent. Notwithstanding the foregoing,
Seller Group may make a bona-fide pledge of the Share Consideration provided
that the pledgee executes a Joinder Agreement in form satisfactory to Parent
binding the pledgee to the obligations of Seller Group under this Agreement.

2.3 Stop Transfer. The Purchaser Group may impose stop-transfer instructions and
may stamp each Registrable Share certificate with the second legend set forth in
Section 2 with respect to the Registrable Shares (or other securities) subject
to the foregoing restriction until the end of the applicable period.

2.4 Affiliates Bound. The Seller Group shall cause any Affiliates of the Seller
Group to comply with this Section 2.

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 3. Miscellaneous.

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns of record such Registrable Securities. If the Purchaser Group
receives conflicting instructions, notices or elections from two or more persons
or entities with respect to the same Registrable Securities, the Purchaser Group
shall act upon the basis of instructions, notice or election received from the
registered owner of such Registrable Securities.

(b) Any notices required or permitted to be given under the terms hereof shall
be sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile and shall be effective five days after being placed in the mail, if
mailed by regular United States mail, or upon receipt, if delivered personally
or by courier (including a recognized overnight delivery service) or by
facsimile, in each case addressed to a party. Notices shall be addressed to the
respective address and a fax number for each of the parties as set forth in the
Purchase Agreement. Each party shall provide notice to the other party of any
change in address.

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

(d) THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW.

(e) THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE
OF CALIFORNIA OR UNITED STATES FEDERAL COURTS LOCATED IN LOS ANGELES, CALIFORNIA
WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. THE PARTIES
FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN
ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL AFFECT A PARTY’S RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. THE PARTIES AGREE THAT A
FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY
OTHER LAWFUL MANNER.

(f) THE PARTY OR PARTIES WHICH DO NOT PREVAIL IN ANY DISPUTE ARISING UNDER THIS
AGREEMENT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING ATTORNEYS’
FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH DISPUTE.

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(g) EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(h) In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

(i) This Agreement and the Transaction Documents constitute the entire agreement
and understanding among the parties with respect to the subject matter hereof,
and supersedes all prior and contemporaneous negotiations, discussions, and
agreements among the parties.

(j) Subject to the requirements under Section 1.5, this Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
assigns.

(k) The headings are used only for convenience and are not to be considered in
construing or interpreting this Agreement.

(l) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

(m) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(n) Except as otherwise provided herein, all consents and other determinations
made by the Seller Group pursuant to this Agreement shall be made by the Holders
of the Seller Group holding a majority of the Registrable Shares.

(o) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

[Signature Page(s) Follow]

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the undersigned Purchaser Group and Seller Group have caused
this Registration Rights and Lock Up Agreement to be duly executed as of the
date first above written.

 

PURCHASER GROUP: M.D.G. Logia Holdings, Ltd. By:  

/s/ Peter Adderton

Name:  

Peter Adderton

Title:  

CEO

Mandalay Digital Group, Inc. By:  

/s/ Peter Adderton

Name:   Peter Adderton Title:   CEO SELLER GROUP: Logia Group, Ltd. By:  

/s/ Kobi Marenko

Name:   Kobi Marenko Title:   CEO LOGIADECK Ltd. By:  

/s/ Kobi Marenko

Name:   Kobi Marenko Title:   CEO

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SCHEDULE A

“Exchange Act” means the Shares Exchange Act of 1934, as amended.

“Holders” means any person holding Registrable Shares or any person to whom the
rights under Section 1 have been transferred in accordance with Section 1.5
hereof.

“Person” means any person, individual, corporation, limited liability company,
partnership, trust or other nongovernmental entity or any governmental agency,
court, authority or other body (whether foreign, federal, state, local or
otherwise).

The terms “register,” “registered” and “registration” refer to the registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

“Registrable Shares” means the Share Consideration as defined in the Purchase
Agreement. As to any particular Registrable Shares, such securities shall
automatically cease to be Registrable Shares (i) when sold or disposed pursuant
to an effective registration statement under the Securities Act, (ii) when such
securities may be sold pursuant to Rule 144 (or any similar provision then in
force) under the Securities Act without limitation thereunder on volume or
manner of sale, (iii) sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act under Section 4(1)
thereof so that all transfer restrictions and restrictive legends with respect
to such securities are removed upon the consummation of such sale, and the
seller and purchaser of such securities receive an opinion of counsel of the
Parent, which shall be in form and content reasonably satisfactory to the seller
and purchaser and their respective counsel, to the effect that such securities
in the hands of the purchaser are freely transferable without restriction or
registration under the Securities Act in any public or private transaction,
(iv) when such securities cease to be outstanding or (v) when they are held by
any Person who is not a Holder or a permitted transferee pursuant to Section 1.5

“Registration Expenses” means all expenses incurred by the Purchaser Group in
complying with Section 1.1 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Purchaser Group, blue sky fees and expenses
and the expense of any special audits incident to or required by any such
registration (but excluding the fees of legal counsel for the Seller Group).

“Registration Statement” means any one or more registration statements of the
Parent filed under the Securities Act that covers the resale of any of the
Registrable Shares pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement and any new registration
statements that may be filed) and amendments and supplements to such
Registration Statements including post-effective amendments.

“Rule 415” means Rule 415 promulgated under the Securities Act, or any successor
rule.

“SEC” means the United States Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Selling Expenses” means all selling commissions applicable to the sale of
Registrable Shares and all fees and expenses of legal counsel for any Holder.

 

11